[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED JULY 24, 1997
In this action arising out of Plaintiffs employment termination, defendant has moved to strike the First, Second, Fifth and Sixth Counts and the claim for punitive damages in the Fourth Count. The Fourth Count alleges intentional infliction of emotional damages and claims punitive as well as compensatory damages.
In Whelan v. Whelan, 41 Conn. Sup. 519, 3 CONN. L. RPTR. 135 (1991), Judge Blue struck a similar claim for punitive damages on the well reasoned ground that the alleged basis for claiming punitive damages — the outrageous conduct of the defendant — was a basic element of the alleged tort of intentional infliction of emotional damages. However in Barry v. Loiseau,223 Conn. 786, 811 (1992), our Supreme Court permitted a finding of punitive damages under that tort to stand where the evidence revealed "a reckless indifference to the rights of others." In the Fourth Count plaintiff has alleged inter alia that defendant "grabbed her arm on numerous occasions, shouted at, berated and belittled the plaintiff in the presence of others, falsely accused the plaintiff of lying and stealing . . ."
Whether these alleged actions constitute a "reckless indifference" to the rights of the plaintiff would appear to be an issue for the trier of fact under the Barry v. Loiseau
decision.
Motion to strike claims for punitive damages under Fourth Count denied.
Motion to strike First, Second, Fifth and Sixth Counts CT Page 12418 granted without objection.
WAGNER, J.